Citation Nr: 9913865	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-43 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
PTSD.

In September 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished to the extent possible and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

4.  A diagnosis of PTSD was made based on the veteran's 
recitation of facts, and he has failed to report for at least 
3 VA examinations to confirm a diagnosis of PTSD.  No reason 
for failing to report for the examinations.



CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
United States Court of Veterans Appeals (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of psychiatric 
diagnosis or treatment.  The December 1970 separation 
examination reports demonstrate a normal psychiatric clinical 
evaluation.  In addition, there is no indication of any 
inservice history of psychiatric symptomatology.

In July 1993, the veteran filed a claim for PTSD.  Post 
service medical evidence indicates no mention of a 
neuropsychiatric disorder until the veteran submitted an 
undated Psycho-Social Assessment from Riccardo B. Rivas, 
Ph.D., licensed psychologist, in April 1994 in support of his 
claim.  The Board identified several issues of concern with 
Dr. Rivas' report and remanded the case for additional 
development.  It is noted that the appellant was scheduled 
for an examination prior to the remand, for which he did not 
report.  Unfortunately, the veteran failed to respond.  
Accordingly, the Board finds now, as it found pre-remand, 
that the medical evidence of record does not contain 
sufficient detail to adequately determine a diagnosis of 
PTSD.  

Specifically, the report is not dated and it is unclear when 
the examination was conducted.  Further, an attempt to 
clarify this information from the veteran was unsuccessful as 
he failed to respond to the RO's letter.  Next, it is not 
clear that the examiner considered DSM-IV in making a 
clinical diagnosis.  While the Board may be compelled to 
presume that the diagnosis was made under the appropriate DSM 
criteria, the diagnosis appears to be based only on the 
history as provided by the veteran and not on a mental status 
examination.  However, VA is not required to do the same, 
charged as it is with the duty to assess the credibility and 
weight to be given to the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Further, the Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

Moreover, the Psycho-Social Assessment does not clearly 
relate the adequacy of symptomatology and the sufficiency of 
stressors to a diagnosis of PTSD.  Finally, the veteran 
failed to respond to a request for additional medical 
evidence, to include weekly individual therapy sessions with 
Dr. Rivas.  Because the veteran failed to respond to the 
request for additional records or to report for VA 
examinations to confirm a diagnosis of PTSD, the Board has no 
choice but to deny the claim at this time based on the 
evidence of record.  As there is no clear, unequivocal, 
competent diagnosis of PTSD, there is no need for the Board 
to reach the second element (verified in-service stressor) or 
third element (causal nexus) of a claim for PTSD.

As noted above, the appellant has failed to report for 
several scheduled examinations.  He has been informed of this 
failure in the supplemental statements of the case, and has 
not indicated a willingness to report.  Moreover, no reason 
for the failure to report has been provided.  There is no 
indication that correspondence, sent to the last known 
address, has been returned as undeliverable.


ORDER

Entitlement to service connection for PTSD is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

